DETAILED ACTION
The applicant’s Request for Continued Examination filed on October 22, 2021 has been acknowledged. Claims 4, 6, 7, 11, 12, 13, 17, 19 and 20 have been canceled. Claims 1-3, 5, 8-10, 14-16 and 18, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5, 8-10, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s current amendment to the claims includes claim 1: 

“analyzing, via a processor, information associated with the one or more activities of the first users from the plurality of networked sensing devices to determine a level of expertise of each of the first users with respect to the subject area, wherein the level of expertise of each first user is represented as an ability score within a numeric range determined based on attributes of performance of the one or more activities by that first user, and wherein a different level of expertise corresponds to a different range of values within the numeric range;”
“monitoring a second user manipulating a second item including a second plurality of networked sensing devices to perform one or more activities, wherein the second item and the one or more activities of the second user are associated with the subject area;”
“analyzing, via a processor, information associated with the one or more activities of the second user from the second plurality of networked sensing devices to determine a level of expertise of the second user with respect to the subject area, wherein the level of expertise of the second user is represented as an ability score within the numeric range determined based on attributes of performance of the one or more activities by the second user;”

“conducting, via a processor, a search for the second user on the network site for candidate items pertaining to the subject area and commensurate with the level of expertise of the second user by comparing the ability score of the second user with the ability scores of the first users associated with the reviews for the items on the network site and determining the candidate items commensurate with the level of expertise of the second user as results for the search based on the ability scores of the associated first users having a same value range as the ability score of the second user;”
“displaying, via a processor, the candidate items on the network site with the reviews and determined level of expertise of the first users associated with the candidate items; and “
“continuously monitoring and dynamically adjusting the ability scores of the first users and the second user to maintain current levels of expertise and modify results of the search based on the adjusted ability scores.”
Independent claims 8 and 14 recite similar limitations.
As stated in the applicant’s remarks dated on October 22, 2021 the claims as currently written are directed toward an embodiment of the invention, which measures the user expertise with respect to a subject area or topic based on monitoring user activity relating to that subject area utilizing networked sensing devices. Support for this can be found in the originally filed specification paragraph [0035], which provides an example where a racquet contains sensors to indicate the level of skill of the user based 
Users reviewing products have an assigned level of expertise which is then associated with the specific products. Paragraph [0058] establishes that the items such as the racquet can be assigned a corresponding expertise level or indicate that “the tennis racquet is suitable for intermediate players, tailored for aggressive players at the net, and suitable for players having a fast game”, thus when searching the results will be personalized to the searching user and the products or items themselves will be classified based on the reviews of other users and their established expertise levels.
As discussed in the applicant’s remarks on October 22, 2021 the embodiment dynamically adjusts the level of expertise based on the usage of the item and the data collected from the sensors. Thus as the user improves or declines the search for products will change as the user will be matched with different products. As stated in the originally filed specification paragraph [0059], this process “reduces the number of searches and improves processing performance since less searches would need to be performed and less computing time is needed to identify relevant information”.
	The closest prior art of record Ullattil (US 10,248,983 B1) establishes monitoring the user to establish their skill level in a particular subject area. The users are broken 
	An updated search has yielded the following references:
	Feris et al. (US 2017/0178218 A1) which discusses that the system tracks the activity with an object and based on the use of the object the system recommends products. Feris however doesn’t establish comparing the actions of the user with other users to determine a level of expertise and using that level of expertise to conduct a search for candidate items. Rather Feris suggests products without a search being performed and these are future objects or products are recommendations of other products.
Eastman (US 2017/0323368 A1) which discusses recommending products based on the user’s activity but this is not based on the user’s level of expertise in comparison to other users with the same level of expertise. Specifically it does not perform a search for a candidate item pertaining to the subject area that matches the level of expertise of the user by comparing the ability score of the user searching for the item with the ability scores of other users which have written reviews for the item. That is the item is assigned an ability score based on the reviews of other users and when searching for the item the search is filtered based on matching the ability score of the searching user to the ability score assigned to the item. 
Platt et al. (US 2017/0372215 A1) which discusses comparing the skill level of users to each other but does not establish that this is done through the use of sensors or that the skill assessment is used to perform refined searches.

Paquette (US 2019/0114690 A1) which discusses monitoring the usage of a product to make recommendations, specifically using sensors to determine the manipulation of an item. Product recommendations are based on how the product is used and the level of skill of the user but the products themselves are not established with a level of expertise based on reviews of those products and the level of expertise of the reviewers as claimed.
	Mace (US 9,358,442 B2) which discusses a tennis racket which determines the characteristics of a player’s ability level using sensors but is not focused on searching for products.
Hoffman et al. (WO 2012/021507 A2) which discusses recommending products based on the user’s activity level based on sensor data. The products recommended themselves are not established with a level of expertise based on reviews of those products and the level of expertise of the reviewers as claimed.
Coza et al. (EP 2,945,143 A1) which discusses using sensors to determine ability of the user and suggest products to help the individual to improve their future performance. The products recommended themselves are not established with a level of expertise based on reviews of those products and the level of expertise of the reviewers as claimed.

T. Mitsui, S. Tang and S. Obana, "Support system for improving golf swing by using wearable sensors," which discusses the use of sensors in golf equipment to determine the skill level of the player and provide coaching. It discusses the collection of the data but the use of the data is limited to coaching and does not discuss searching for products.
King, Peter. "TECH REVIEW: Play Tennis, Follow News with Apps." which discusses tennis players searching for other players and filtering the results based on skill level, however the skill level is not determined based on sensors and there is no product search.
Each of these references while discussing the concept of determining expertise levels or recommending products based on tracked product use fails to discuss the specific manner of assessing the user’s skill and comparing that to the determined skill level of the products being search, where the product skill level is determined based on reviews from other users and their recorded skill levels as now required. As such considering the updated search the prior art fails to establish the limitations of the claimed invention and as such the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689